



EXHIBIT 10.9


AARON’S, INC.
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
(Effective May 4, 2016)


1.Purpose. The purpose of the Aaron’s, Inc. Compensation Plan for Non-Employee
Directors (this “Plan”) is to attract and retain highly-qualified individuals
who are not employed by Aaron’s, Inc. (the “Company”) or any of its subsidiaries
or affiliates to serve on the Company’s Board of Directors and to provide such
directors with rewards that motivate superior oversight and protection of the
Company’s business. This Plan aligns the interests of the non-employee directors
with the long-term interests of the Company’s shareholders by providing that a
significant part of such directors’ compensation is directly linked to the value
of the Company’s common stock.
2.    Definitions.
“Affiliate” means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.
“Annual Retainer” means the annual fee payable by the Company to a Non-Employee
Director with respect to his or her service as a member of the Board as in
effect from time to time and as indicated in the attached Appendix I.
“Audit Committee” means the Audit Committee of the Board.
“Board” means the Board of Directors of the Company, as constituted from time to
time.
“Chair” means a Non-Employee Director occupying the seat of authority with
respect to the Board or a Committee.
“Chair Quarterly Retainer” means the quarterly fee payable by the Company to a
Chair with respect to his or her service as a Chair as in effect from time to
time and as indicated in the attached Appendix I.
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.
“Committee” means a standing committee of the Board.
“Committee Chair” means the Non-Employee Director serving as the Chair of a
Committee.
“Common Stock” means the “common stock” of the Company as defined in the Equity
and Incentive Plan.
“Company” means Aaron’s, Inc., a Georgia corporation, including its successors
and assigns.


1

--------------------------------------------------------------------------------




“Compensation Committee” means the Compensation Committee of the Board.
“Effective Date” means the date as of which this Plan is adopted by the Board.
“Equity and Incentive Plan” means the Aaron’s, Inc. 2015 Equity and Incentive
Plan, as it may be amended from time to time.
“Fair Market Value” means “fair market value” as defined in the Equity and
Incentive Plan.
“Nominating and Corporate Governance Committee” means the Nominating and
Corporate Governance Committee of the Board.
“Non-Employee Director” means a member of the Board who is not an officer or
employee of the Company or any of its subsidiaries or Affiliates.
“Plan” means this Aaron’s, Inc. Compensation Plan for Non-Employee Directors, as
set forth herein, as it may be amended from time to time.
“Quarterly Payment Dates” has the meaning set forth in Section 5.2 of this Plan.
“Quarterly Retainer” means the quarterly fee payable by the Company to a
Non-Employee Director with respect to his or her service as a member of the
Board as in effect from time to time and as indicated in the attached Appendix
I.
“RSU” has the meaning set forth in the Equity and Incentive Plan.
“Section 409A” means Section 409A of the Code and all authoritative interpretive
guidance issued thereunder.
3.    Administration. This Plan shall be administered by the Compensation
Committee which shall have the authority to construe and interpret this Plan,
prescribe, amend and rescind rules relating to this Plan’s administration and
take any other actions necessary or desirable for the administration of this
Plan. The Compensation Committee may correct any defect or supply any omission
or reconcile any inconsistency or ambiguity in this Plan. The decisions of the
Compensation Committee shall be final and binding on all persons. All expenses
of administering this Plan shall be borne by the Company.
4.    Eligibility. Each Non-Employee Director shall be eligible to receive the
compensation provided hereunder. For the avoidance of doubt, Directors who are
also employees of the Company or any of its subsidiaries or affiliates do not
receive additional compensation for service as a director and shall not be
eligible to participate in this Plan.


2

--------------------------------------------------------------------------------




5.    Non-Employee Director Compensation.
5.1    Annual Retainers.
(a)    Each Non-Employee Director shall receive an Annual Retainer. The amount
of the Annual Retainer shall be determined by the Board from time to time and be
set forth in the attached Appendix I. The pro rata provisions of Section 7.1
hereof shall be applicable to any Annual Retainer.
(b)    The Annual Retainer shall be payable in shares of Common Stock, the
number of which shall be determined by dividing the dollar amount of the Annual
Retainer by the Fair Market Value of a share of Common Stock on the business day
immediately preceding the payment date, rounded down to the nearest whole share.
The vesting schedule(s) for such shares of Common Stock shall also be set forth
in the attached Appendix I.
5.2    Quarterly Retainers.
(a)    Each Non-Employee Director shall receive a Quarterly Retainer. The amount
of the Quarterly Retainer shall be determined by the Board from time to time and
be set forth in the attached Appendix I. The pro rata provisions of Section 7.1
hereof shall be applicable to any Quarterly Retainer.
(b)    In addition to his or her Quarterly Retainer, any Non-Employee Director
who is appointed as a Chair shall receive a Chair Quarterly Retainer for all
quarters in which he or she serves in such capacity, except as set forth in
Section 7.1 hereof.
(c)    Except as provided in Section 5.2(d) hereof, each Quarterly Retainer
shall be paid in cash, in arrears, on the 10th business day after the end of
each calendar quarter (“Quarterly Payment Dates”).
(d)    Each Non-Employee Director may elect to have the Company pay all or a
portion of his or her Quarterly Retainer (and any Chair Quarterly Retainer) in
Common Stock, in lieu of cash by submitting the form of election as set forth in
the attached Appendix II. The number of shares of Common Stock paid to each
electing Non-Employee Director shall be determined by dividing the dollar amount
of the Quarterly Retainer (and/or Chair Quarterly Retainer) by the Fair Market
Value of a share of Common Stock on the business day immediately preceding the
Quarterly Payment Date, rounded down to the nearest whole share, and shall be
paid/issued on the same schedule as Quarterly Retainers paid in cash. Any
election by a Non-Employee Director to receive or not receive his or her
Quarterly Retainer(s) in Common Stock must be made prior to the quarter for
which cash payment or Common Stock issuance is desired, or as may be determined
by the Compensation Committee from time to time. Any election must comply with
all rules established from time to time by the Board, including any insider
trading policy or other similar policy.
6.    Equity Compensation. Grants of equity awards made under this Plan
(including elections to receive Common Stock in lieu of cash as set forth in
Section 5.2(d) hereof) shall be made under the Equity and Incentive Plan as in
effect from time to time, subject to all of the applicable terms and conditions
thereof, and only to the extent that shares of Common Stock


3

--------------------------------------------------------------------------------




remain available for issuance under the Equity and Incentive Plan. This Plan
does not constitute a separate source of Common Stock for the payment of equity
compensation hereunder. The terms of the Equity and Incentive Plan are fully
incorporated into this Plan with respect to any equity compensation paid
hereunder. In the event of any inconsistency between the Equity and Incentive
Plan and this Plan with respect to equity compensation, the terms of the Equity
and Incentive Plan shall control. Notwithstanding any provision herein to the
contrary, in no case shall any fractional shares of Common Stock be issued
pursuant to this Plan. To the extent any fractional share of Common Stock would
otherwise be issued pursuant to this Plan, such fractional share shall be
rounded down to the nearest whole share.
7.    General Provisions.
7.1    Pro-Rata Payments. A Non-Employee Director (a) who is appointed to the
Board after the commencement of a Board term (i.e., during the year, either
before or after the Company’s annual meeting of shareholders) or (b) whose Board
service terminates without cause prior to the expiration of a Board term (i.e.,
during the year, prior to the Company’s annual meeting of shareholders) shall
receive pro-rated compensation.
7.2    Unfunded Obligations. The amounts to be paid to Non-Employee Directors
under this Plan are unfunded obligations of the Company. The Company is not
required to segregate any monies or other assets from its general funds with
respect to these obligations. Non-Employee Directors shall not have any
preference or security interest in any assets of the Company other than as a
general unsecured creditor.
7.3    No Right to Continued Board Membership. Neither this Plan nor any
compensation paid hereunder will confer on any Non-Employee Director the right
to continue to serve as a member of the Board or in any other capacity.
7.4    Charitable Contributions. As a component of the Company’s overall
charitable contributions practice, the Company may, in the sole and absolute
discretion of the Board, make a charitable contribution in honor of a director
upon his or her retirement from the Board or at such other time as the Board
shall deem appropriate or desirable.  Any contribution so made shall be payable
in cash, the amount of which shall be determined in the sole and absolute
discretion of the Board, taking into account any factor the Board deems
appropriate.  Such factors may include a director’s tenure and his or her
accomplishments while serving on the Board.
7.5    Non-Assignment. Any and all rights of a Non-Employee Director respecting
payments under this Plan may not be assigned, transferred, pledged or encumbered
in any manner, other than by will or the laws of descent and distribution, and
any attempt to do so shall be void.
7.6    Successors and Assigns. This Plan shall be binding on the Company and its
successors and assigns.
7.7    Entire Plan. This Plan, together with the Equity and Incentive Plan,
constitutes the entire plan with respect to the subject matter hereof and
supersedes all prior plans with respect to the subject matter hereof.


4

--------------------------------------------------------------------------------




7.8    Compliance with Law. The obligations of the Company with respect to
payments under this Plan are subject to compliance with all applicable laws and
regulations.
7.9    Term of Plan. This Plan shall become effective on the Effective Date and
will remain in effect until it is revised or terminated by further action of the
Board.
7.10    Termination and Amendment. The Board may at any time amend or modify
this Plan in whole or in part. Notwithstanding the foregoing, no amendment or
termination of this Plan may impair the right of a Non-Employee Director to
receive any amounts accrued hereunder prior to the effective date of such
amendment or termination.
7.11    Applicable Law. The law of the State of Georgia shall govern all
questions concerning the construction, validity and interpretation of this Plan,
without regard to such state’s conflict of law rules.
7.12    Section 409A. This Plan is intended to comply with the requirements of
Section 409A, to the extent applicable, and shall be interpreted accordingly.
Notwithstanding the foregoing, the Company makes no representations or covenants
that any compensation paid or awarded under this Plan will comply with Section
409A.
7.13    Withholding. To the extent required by applicable Federal, state or
local law, a Non-Employee Director must make arrangements satisfactory to the
Company for the payment of any withholding or similar tax obligations that arise
in connection with this Plan.
7.14
    Severability. If any provision of this Plan shall for any reason be held to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, and this Plan shall be construed as if such
invalid or unenforceable provision were omitted.
7.15    Headings. The headings of sections herein are included solely for
convenience and shall not affect the meaning of any of the provisions of this
Plan.
[Signature page follows]






5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Plan is executed as of May 4, 2016, the date the Board
re-approved this Plan, to be effective as of May 4, 2016.


 
 
 
AARON’S, INC.


 
 

 
By: /s/ Robert W. Kamerschen
 
 
 
Title: EVP & General Counsel
 
 
 
 













Signature Page for the Aaron’s, Inc. Compensation Plan for Non-Employee
Directors



--------------------------------------------------------------------------------






Appendix I


Aaron’s, Inc. Compensation for Non-Employee Directors


Description
Amount1
Comment
Annual Retainer – RSUs
$100,000
Issued on the first business day of the calendar year and vests on the one-year
anniversary thereof.
In the event Board service begins after the commencement of a Board term (i.e.,
a new director is appointed during the year, either before or after the
Company’s annual meeting), a pro-rata portion of RSUs will be granted, which
will vest on the one-year anniversary of the first business day of the calendar
year in which such director is appointed (i.e., at the same time as grants made
on the first business day of the calendar year).
To the extent Board service terminates without cause prior to such one-year
anniversary, a pro-rata portion of RSUs will accelerate and vest on the date
such service terminates. Any RSUs that do not vest will be added back to the
Equity and Incentive Plan’s share pool.
See Note 1 below and Section 7.1 of the Plan.
Quarterly Retainer – Cash
$18,750
Can make election to receive shares of fully vested Common Stock as set forth in
Section 5.2(d) of the Plan.

1Amounts to be prorated in the event Board service begins after the commencement
of a Board term or terminates without cause prior to the expiration of a Board
term. See Section 7.1 of the Plan.


AI-1

--------------------------------------------------------------------------------






Aaron’s, Inc. Compensation for Chairs


Description
Amount1
Comment
Board Chair –
Quarterly Retainer
$25,000
Amount is in addition to the quarterly cash retainer received by non-employee
directors of $18,750 set forth above. Can make election to receive shares of
fully vested Common Stock as set forth in Section 5.2(d) of the Plan.
Audit Committee Chair – Quarterly Cash Retainer
$5,000
Amount is in addition to the quarterly cash retainer received by non-employee
directors of $18,750 set forth above. Can make election to receive shares of
fully vested Common Stock as set forth in Section 5.2(d) of the Plan.
Compensation Committee Chair – Quarterly Cash Retainer
$3,750
Amount is in addition to the quarterly cash retainer received by non-employee
directors of $18,750 set forth above. Can make election to receive shares of
fully vested Common Stock as set forth in Section 5.2(d) of the Plan.
Nominating and Corporate Governance Committee Chair – Quarterly Cash Retainer
$2,500
Amount is in addition to the quarterly cash retainer received by non-employee
directors of $18,750 set forth above. Can make election to receive shares of
fully vested Common Stock as set forth in Section 5.2(d) of the Plan.

1Amounts to be prorated in the event Board service begins after the commencement
of a Board term or terminates without cause prior to the expiration of a Board
term. See Section 7.1 of the Plan.




AI-2

--------------------------------------------------------------------------------






Appendix II


AARON’S, INC.
COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
ELECTION TO RECEIVE SHARES IN LIEU OF CASH
FOR QUARTERLY RETAINERS




To be effective for the 2016 term of the Board of Directors of Aaron’s, Inc.
(“Board Term”), commencing January 1, 2016 and any future Board Term as provided
below.


ELECTION TO RECEIVE SHARES


Pursuant to Section 5.2(d) of the Aaron’s, Inc. Compensation Plan for
Non-Employee Directors (the “Plan”), I hereby elect to receive all or a portion
of my Quarterly Retainers (and all or a portion of my Chair Quarterly Retainer)
(collectively, “Cash Fees”) as further set forth below in shares of the
Company’s common stock (“Shares”) in lieu of cash in accordance with this
election and the Plan. Capitalized terms used but not defined herein shall have
the meanings set forth in the Plan.


Quarterly Retainer Election
I hereby elect to receive _____% of the Quarterly Retainer(s) (and any Chair
Quarterly Retainer) due to me on each Quarterly Payment Date in Shares having an
equivalent value.


TYPE OF SHARES ISSUED


Shares issued in lieu of Cash Fees shall be fully vested and unrestricted shares
of the Company’s common stock issued pursuant to this Plan and the Aaron’s, Inc.
2015 Equity Incentive Plan (“Equity and Incentive Plan”), as in effect from time
to time. Notwithstanding the foregoing, if there are not sufficient Shares
available under the Equity and Incentive Plan for any reason, the Cash Fees will
be paid in cash.


NUMBER OF SHARES


The number of Shares paid shall be determined by dividing the dollar amount of
the Cash Fees subject to the election by the Fair Market Value of a Share on the
business day immediately preceding the payment date, rounded down to the nearest
whole Share. Pursuant to Sections 5.2(d) and 6 of the Plan, the Company shall
not issue any fractional Shares.




AII-1

--------------------------------------------------------------------------------




DURATION OF ELECTION


I understand that this election will continue in effect (including future Board
terms) until I timely submit a new election form modifying or revoking this
election.


WITHHOLDING


I understand and agree that the Company may take such action as it deems
necessary or appropriate to satisfy any obligations it may have to withhold
federal, state or local income or other taxes incurred by reason of payments
made pursuant to this Plan.


ACKNOWLEDGEMENT


I acknowledge receipt of a copy of the Plan and acknowledge and agree that this
election is made pursuant to the Plan and is subject to all of the terms and
conditions thereof.


I acknowledge that the Shares issued to me are also subject to the applicable
terms and conditions of the Equity and Incentive Plan as in effect from time to
time and acknowledge receipt of a copy of the Equity and Incentive Plan.




Signature of Non-Employee Director:
______________________________________________


Printed Name:_________________________________________________________________


Date: ________________________________________________________________________












RETURN COMPLETED FORM TO:
John Karr






Accepted by Plan Administrator:
___________________________________________________


Printed Name:_________________________________________________________________


Date: _________________________________________________________________________




AII-2